DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-3, 6, 8, 13, and 16-18, and 20-23 are currently pending.
Claims 22-23 are new claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the secondary pouch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Item 40 (Secondary pocket) is mentioned in the instant Specification, but not shown in any of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Objections
Claim 17 is objected to because of the following informalities.  
Regarding Claim 17, “stich” is misspelled.
Appropriate correction is required.
Applicant is advised that should claim 3 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
Claims 17, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 17, the claim recites “a left side stitch and right side stitch formed from stitch a length from a left side and right side.” As discussed in the 112(b) rejection below, the limitation is uncertain as the claim could recite if there are two separate stitches or one continuous stitch that runs from left or right side. The instant Application does not provide support for one continuous stitch along the right and left side. Thus, Claim 17 fails to comply with the written description requirement.
Claims 18 and 20 are also rejected, due to their dependency on Claim 17.

Claim 17, 18, 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, the claim recites “a left side stitch and right side stitch” and “a left side and right side.” “A right side stitch” has not been mentioned earlier in Claim 17, which means this claims lacks antecedent basis. “A right side” has not been mentioned earlier in Claim 17, which means this claims lacks antecedent basis. The claim also recites “a left side stitch and right stitch formed from stitching a length from a left side and right side.” This language is unclear, it is uncertain if there are two separate stitches or one continuous stitch that runs from left or right side. Thus, the claim is rendered indefinite by this limitation. 
Claims 18 and 20 are also rejected, due to their dependency on Claim 17.
Regarding Claim 23, the claim recites “thick gradient look and finish.” This limitation is indefinite, as one with ordinary skill would be unsure what would qualify as a “thick gradient 
Claim Rejections - 35 USC § 103
Claims 1, 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley (US 2011/0114235) in view of Seilus et al. (US 2016/0303460).
Regarding Claim 1, Hartley teaches a mat/cover for exercise equipment (Abstract) comprising a body having a first and second side, with the second side being opposite the first side (Fig. 3). Hartley teaches a top layer and a placement layer positioned below the top layer with an increased frictional member gripper material that is thermally bonded to the top layer. (Paragraph 0014). 
Hartley does not specifically teach the top layer is comprised of a neoprene hydrophobic material with a first side of the top layer that partially wicks and evaporates moisture away from the top layer and the top layer having two layers wherein a first layer of the top layer comprises a porous substrate and a second layer is made of a material to disperse moisture away from the first layer. 
Seilus teaches out a workout equipment cover (Title) comprising a top layer of neoprene, porous, hydrophobic and moisture evaporating/wicking, outer material and an inner absorbent material, dispersing the moisture away from the first layer, (Paragraph 0024, 0017). Seilus teaches this helps protect the equipment from moisture and bacteria. Thus, it would 
The workout apparatus would inherently have a workout surface. The limitation regarding workout surface being contactable by a human user does not impart a structural limitation to the workout mat. 
Regarding Claim 3, Hartley teaches a pocket (pouch) able to house an end of the workout apparatus and help secure the mat to the workout apparatus (Paragraph 0005) that is formed from the folded over portion of the workout mat and stitched at edges of an edge of the workout mat, wherein a remainder of the workout mat extends past the pocket and is capable of covering a portion of the workout apparatus. (Paragraph 0018)
Regarding Claim 22, Hartley teaches a mat/cover for exercise equipment (Abstract) comprising a body having a first and second side, with the second side being opposite the first side (Fig. 3). Hartley teaches a top layer and a placement layer positioned below the top layer with an increased frictional member gripper material that is thermally bonded to the top layer. (Paragraph 0014). Hartley teaches a pocket (pouch) able to house an end of the workout apparatus and help secure the mat to the workout apparatus (Paragraph 0005) that is formed from the folded over portion of the workout mat and stitched at edges of an edge of the workout mat, wherein a remainder of the workout mat extends past the pocket and is capable of covering a portion of the workout apparatus. (Paragraph 0018). 
Hartley does not specifically teach the top layer is comprised of a neoprene hydrophobic material with a first side of the top layer that partially wicks and evaporates moisture away from the top layer and the top layer having two layers wherein a first layer of the top layer 
Seilus teaches out a workout equipment cover (Title) comprising a top layer of neoprene, porous, hydrophobic and moisture evaporating/wicking, outer material and an inner absorbent material, dispersing the moisture away from the first layer, (Paragraph 0024, 0017). Seilus teaches this helps protect the equipment from moisture and bacteria. Thus, it would have been obvious to one with ordinary skill in the art to use the top layer taught by Seilus in the mat of Hartley to aid in moisture protection. 
Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hartley and Seilus as applied in Claim 1 in view of Dees (US 5,950,260).
Regarding Claim 2, Hartley does not specifically teach a removable headrest attached to the first side of the top portion, where the head rest is configured to receive a head during use and molds to the user’s head.
Dees teaches a mat with a removable foam, moldable, headrest (Abstract; Column 4, 5, Lines 50-60). Dee teaches this helps support the head when a person is lying on the mat in a supine position. (Column 1, Lines 55-61). Thus, it would have been obvious to one with ordinary skill in the art to add a removable headrest to support the user of Hartley’s mat when the user is laying in a supine position. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hartley and Seilus as applied in Claim 3, in further view of Pittman (US 2012/0137431).
Regarding 6, Hartley teaches the mat may have straps attached to opposite sides of the mat. (Paragraph 0022). Hartley does not specifically teach the straps extend around the apparatus and attach to one another. 
Pittman teaches a cover for a workout bench (Paragraph 0029; Abstract). Pittman teaches the cover comprises securement straps that can extend around a bench and secure the cover. (Paragraph 00030). Pittman teaches this ensures this cover is securely attached. Thus, as Pittman teaches securement straps provides the advantage of ensuring better attachment, it would have been obvious to one with ordinary skill in the art to add securement straps to the cover of Hartley.

Claim 8 is rejected under 35 U.S.C. 103 for being unpatentable over Hartley, Seilus and Pittman as applied in Claim 6 above, in further view of Oster (US 2008/0214361)
Regarding Claim 8, Hartley does not specifically each the center portion is thicker in size for more cushion. 
Oster teaches a mat that has additional thickness in the center portions for comfort. Oster teaches this allows for protection of the body or compensate for injury. (Abstract; Fig. 1). Thus, as Oster teaches additional thickness in the center portion provides for more comfort and protection, it would have been obvious to one with ordinary skill in the art to make the center portion of Hartley thicker for additional protection and comfort. 

Claim 13 is rejected under 35 U.S.C. 103 for being unpatentable over Hartley and Seilus as applied in Claim 3, in further view of Harward (US 2008/0264320). 
Regarding Claim 13. Hartley teaches the stitched areas but not the dimensions of the cotton seam sewn into the folds.
Harward teaches welding and stitching together fabrics (Abstract) with a stitch area of 1/8 to ¼ inch seam allowances using cotton thread at the folded portion using zig zag stitches (Abstract; Paragraph 0041; Fig. 5) Hayward teaches this is a stronger method of joining fabric provides for a stronger bond without bulking up the seam and making the seam light-weight. (Paragraph 0011). Thus, it would have been obvious to one with ordinary skill in the art to use the stitch pattern taught by Harward in order to have a lightweight and strong seamed area.

Claim 16 is rejected under 35 U.S.C. 103 for being unpatentable over Hartley in view of Dees in further view of Harward. 
Regarding Claim 16, Hartley teaches a workout mat for exercise equipment (Abstract), with a pocket (pouch) able to house an end of the workout apparatus and help secure the mat to the workout apparatus (Paragraph 0005) that is formed from the folded over portion of the workout mat and stitched at edges of the edge of the workout mat with a left side stitch and , wherein a remainder of the workout mat extends past the pocket and is capable of covering a portion of the workout apparatus. (Paragraph 0018) 
Hartley does not teach a fixedly attached headrest.
Dees teaches a mat with a fixed foam, moldable, headrest (Abstract; Column 4, Lines 60-65). Dee teaches this helps support the head when a person is lying on the mat in a supine position. (Column 1, Lines 55-61). Thus, it would have been obvious to one with ordinary skill in 
Hartley and Hayes do not specifically teach stitch areas of the pocket are cotton material sown between the folded material in a zig zag fashion. 
Harward teaches welding and stitching together fabrics (Abstract) with a stitch area of 1/8 to ¼ inch seam allowances using cotton thread at the folded portion using zig zag stitches (Abstract; Paragraph 0041; Fig. 5) Hayward teaches this is a stronger method of joining fabric provides for a stronger bond without bulking up the seam and making the seam light-weight. (Paragraph 0011). Thus, it would have been obvious to one with ordinary skill in the art to use the stitch pattern taught by Harward in order to have a lightweight and strong seamed area.

Claim 21 is rejected under 35 U.S.C. 103 for being unpatentable over Hartley, Dees and Harward in further view of Kenny (US 2005/0206207).
Regarding Claim 21, Hartley does not teach a secondary pouch that is sewn on the pocket.
Kenny teaches a seat cover with a pouch and a secondary pouch sewn onto the pouch area. (Fig 3; 0023). Kenny teaches this allows for storage for the cover. (Paragraph 0023). Thus, as Kenny teaches a pouches aids the user by allowing for further storage, it would have been obvious to one with ordinary skill in the art to add a secondary pouch to the pouch of Hartley. 
Response to Arguments
Applicant’s arguments have been fully considered. 
The prior §112 rejections have been withdrawn, due to Applicant’s amendments.
Applicant argues that Harwad does not teach same piece of fabric is overlapped then stitched. This argument is found unpersuasive, as Hartley teaches overlapping the same piece of fabric and Hayward teaches the stitching. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781